United States Court of Appeals,

                            Eleventh Circuit.

                              No. 94-4118.

          UNITED STATES of America, Plaintiff-Appellant,

                                    v.

 Harvey N. SHENBERG, Alfonso C. Sepe, David Goodhart, Defendants-
Appellees.

                             July 12, 1996.

Appeal from the United States District Court for the Southern
District of Florida. (No. 91-708-CR-JAG), Jose A. Gonzalez, Jr.,

Before HATCHETT and BARKETT, Circuit Judges, and GODBOLD, Senior
Circuit Judge.

     HATCHETT, Circuit Judge:

     The court dismisses this appeal because the ruling in a

consolidated case has rendered the issue in this case moot.

                                   FACTS

     In   1989,   federal   and   state    prosecutors   set-up   a   "sting

operation" called "Operation Court Broom" to investigate alleged

corruption in the Circuit Court of Dade County, Florida.               As a

result of the investigation, a federal grand jury in the Southern

District of Florida returned a 106-count indictment against County

Judge Harvey Shenberg, David Goodhart, a lawyer, and seven other

persons for conspiring to violate the Racketeer Influence and

Corruption Act (RICO), and related crimes including multiple acts

of bribery, extortion, mail fraud, money laundering, and case

fixing.

     The district court severed the trials of Shenberg, Goodhart,

and two codefendants from the remaining codefendants.             The trial

commenced in September 1992.      On April 26, 1993, the jury returned
verdicts finding Shenberg and Goodhart guilty of RICO conspiracy,

and finding Shenberg guilty of attempted extortion.              The other

charges against Shenberg, Goodhart, and the two codefendants either

resulted in acquittals or hung jury verdicts.

      In July 1993, Shenberg and Goodhart appealed.           Shortly after

the filing of their appeals, the government served Shenberg and

Goodhart with grand jury subpoenas seeking information about other

persons   not   previously     indicted.     Based    upon    Shenberg   and

Goodhart's representations to the government that they intended to

invoke their Fifth Amendment privilege before the grand jury, the

government granted Shenberg and Goodhart "use" immunity pursuant to

18 U.S.C. §§ 6002-6003.        Thereafter, Shenberg and Goodhart filed

motions, under seal, to quash the subpoenas contending that the

government's grant of immunity did not sufficiently protect them

against self-incrimination on the mistried counts.            On September

28,   1993,   the   district   court   entered   an   order   quashing   the

subpoenas without prejudice, ruling that the government could

re-serve the subpoenas at the conclusion of the appellees' retrial

on the mistried counts.

      The government then filed a motion to dismiss the mistried

counts against Shenberg and Goodhart, without prejudice, and a

motion to reconsider the order quashing the subpoenas.           In support

of its motion to reconsider, the government asserted that it would

only pursue prosecution on the mistried counts if Shenberg and

Goodhart's convictions were reversed on appeal. The district court

granted the government's motion.       On reconsideration, however, the

district court reaffirmed its decision to quash the subpoenas
finding that the indictment still subjected the appellees to

further prosecution because the government would only dismiss the

mistried counts without prejudice.             The government filed this

appeal.

                                 DISCUSSION

         The government filed this appeal challenging the district

court's order quashing the grand jury subpoenas contending that

"use" immunity under 18 U.S.C. §§ 6002-6003 sufficiently protects

appellees' Fifth Amendment right against self-incrimination.                 See

Kastigar v. United States, 406 U.S. 441, 92 S.Ct. 1653, 32 L.Ed.2d

212 (1972).    In the district court's order quashing the grand jury

subpoenas, the court ruled that the government could re-serve the

subpoenas at the conclusion of the retrial on the mistried counts.

      As a result of our affirmance of the appellees' convictions

in the consolidated case of United States v. Shenberg, --- F.3d ---

- (1996), and the government's agreement to dismiss with prejudice

the mistried counts against the appellees in the event of our

affirmance, the indictment no longer subjects appellees to further

prosecution.       Consequently,    the    district    court's   grounds    for

quashing the subpoenas no longer exist.          Where intervening events

render    issues   on   appeal   moot,    "[f]ederal   courts    do   not   have

jurisdiction under the Article III "Case or Controversy' provision

of the United States Constitution to decide [the questions of law

raised]."     Westmoreland v. National Transportation Safety Board,

833 F.2d 1461, 1462 (11th Cir.1987).            Because these intervening

events permit the government to re-serve the subpoenas, we hold the

issue on appeal is now moot.
                         CONCLUSION

    For the reasons stated above, this appeal is dismissed as

moot.

    DISMISSED